Fourth Court of Appeals
                                     San Antonio, Texas
                                           JUDGMENT
                                        No. 04-21-00073-CV

                                    ST. MARY’S HALL, INC.,
                                           Appellant

                                                   v.

                                         Gabriella GARCIA,
                                              Appellee

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020-CI-11569
                           Honorable Rosie Alvarado, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the trial court’s order denying appellant’s
motion to compel arbitration and plea in abatement is REVERSED, and the cause is REMANDED to
the trial court with instructions that the trial court proceedings be stayed and that the parties be
compelled to arbitrate.

        SIGNED March 16, 2022.


                                                    _____________________________
                                                    Rebeca C. Martinez, Chief Justice